Citation Nr: 1402927	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO. 12-03 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a compensable initial disability rating for bilateral hearing loss.

2. Entitlement to an initial disability rating in excess of 10% for tinnitus.

3. Entitlement to a disability rating in excess of 10% for bilateral otitis externa.

4. Entitlement to a compensable disability rating for otitis media and otorrhea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1958 to March 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

While the Veteran did not contend that he disagreed with the assignment of a 10 percent rating for tinnitus in his February 2009 notice of disagreement, the RO listed a claim for a higher scheduler evaluation for tinnitus in the December 2011 Statement of the Case (SOC) and January 2012 Supplemental Statement of the Case (SSOC).  The Veteran subsequently completed his VA Form-9 and indicated that he wished to appeal all issues listed on the SOC.  As such, the claim for an initial disability rating in excess of 10 percent for tinnitus remains on appeal.

The issue of entitlement to a compensable disability rating for otitis media and otorrhea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. The most probative evidence demonstrates that the Veteran's hearing loss is manifested by no more than level III hearing impairment in the right ear and no more than level III hearing impairment in the left ear during the entire period on appeal.

2. The current 10 percent rating for tinnitus is the maximum schedular rating for tinnitus.

3. The current 10 percent rating for otitis externa is the maximum schedular rating for otitis externa.

CONCLUSIONS OF LAW

1. The criteria for a compensable initial disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).

2. There is no legal basis for the assignment of an initial rating higher than 10 percent for tinnitus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.87, Diagnostic Code 6260 (2013).

3. The Veteran is in receipt of the maximum schedular rating of 10 percent for service-connected otitis externa.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.951(b), 4.7, 4.87, Diagnostic Code 6210 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326(a).

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and SOC described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. §  3.159(b)(3).  The RO has provided the Veteran the required statement of the case, discussing the reasons and bases for not assigning a higher initial rating for tinnitus and bilateral hearing loss and citing the applicable statutes and regulations.  Therefore, the Board finds the Veteran has been informed of what is necessary to achieve higher ratings for those service-connected disabilities at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton, 9 Vet. App. 553 (1996).

Additionally, in a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

With respect to the Veteran's claim for an increased rating for otitis externa, the RO provided notice to the Veteran in February 2008, prior to the initial adjudication of the claim by the AOJ in April 2008.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA's and the Veteran's respective duties for obtaining evidence.  The February 2008 notice letter also informed the Veteran how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duty to notify the Veteran.


As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the service treatment records, the reports associated with the VA examinations, along with VA treatment records, private treatment records, and lay evidence.  The Veteran also requested a hearing before the Board but withdrew that request in a written correspondence received in February 2012.

The Veteran was provided with VA fee-basis examinations in March 2008 and December 2011.  The Board finds that these examinations are thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The examiners reviewed the claims file and medical history, and provided the information necessary to evaluate his disabilities under the applicable rating criteria.  Moreover, neither the Veteran nor his representative have objected to the adequacy of the examinations and have not asserted that the Veteran's conditions have gotten worse since the December 2011 examination.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  At both the March 2008 and December 2011 audiological examinations the Veteran was asked how his bilateral hearing loss impacted his daily life.  The March 2008 examination report reflects that the Veteran had problems understanding speech and that ringing in his ears made it difficult to sleep.  The December 2011 examination report reflects that the Veteran reported no change in his hearing loss and that he was able to converse normally in a quiet room and that ringing in his ears disrupted his ability to sleep.  As such, the Board finds that the examiners have fully described the functional effect of the Veteran's bilateral hearing loss.

For the reasons expressed above, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

II. Increased Ratings - General

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court held that in initial rating claims evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of separate ratings for distinct periods of time is required (known as "staged ratings").  See Fenderson, 12 Vet. App. at 126.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.


III. Increased Rating - Bilateral Hearing Loss

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes 11 auditory acuity levels designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 (2013).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2013).  Similarly, if the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).

The evidence during the applicable period consists of the March 2008 VA fee-basis examination where the Veteran was seen by an audiologist and evaluated for hearing loss.  Audiological results for relevant puretone thresholds and Maryland CNC scores were as follows:





HERTZ




1000
2000
3000
4000
RIGHT

35
55
75
70
LEFT

30
55
80
80
Puretone averages: Right - 58.75; Left - 61.25
Maryland CNC Scores: Right - 88 percent; Left - 88 percent

A second VA fee-basis audiological examination was conducted in December 2011.  Audiological results for relevant puretone thresholds and Maryland CNC scores were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
50
70
65
LEFT

35
50
70
70
Puretone averages: Right - 53.75; Left - 56.25
Maryland CNC Scores: Right - 100 percent; Left - 100 percent

The Veteran also submitted private audiological test results conducted in August 2007.  However, the examination report does not indicate whether a Maryland CNC word score test was utilized.  As such, the results are not adequate for VA rating purposes.  38 C.F.R. § 4.85.  However, even if the test results were adequate, the results do not demonstrate a compensable degree of hearing loss.

As demonstrated by the above medical evidence, the Veteran's hearing loss was most significant at his March 2008 audiological examination.  Applying Table VI to the Veteran's hearing loss as shown at that time results in numeric designations of Level III in the left ear and Level III in the right ear, which equates to a noncompensable rating when applied to Table VII.

The Board notes that Table VIA does not provide entitlement to a higher rating based on either of the above audiological examinations because the puretone thresholds were not 55 decibels at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), nor was the puretone threshold at 30 decibels or lower at 1000 Hz and 70 decibels or more at 2000 Hz for either ear on either of the examinations.  38 C.F.R. § 4.86.

The Board has reviewed the assertions from the Veteran and, while they do paint a picture of the level of his hearing impairment, these statements do not establish that an increased schedular rating is warranted, since such a rating is determined from the application of mechanical audiometric testing and speech recognition scores.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Specifically, the Veteran has asserted that his hearing loss has gotten worse and that his speech recognition is severely damaged.  However, as described, rating determinations for hearing loss are made based solely on the application of mechanical audiometric testing and speech recognition scores which reflect the extent of the hearing loss and not the cause of the hearing loss.  The multiple hearing tests conducted in this case do not demonstrate that a compensable initial schedular rating is warranted for the Veteran's bilateral hearing loss at any point during the appeal period.

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where the rating schedule is found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2013).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Decreased hearing and being unable to hear some distinguishable words are symptoms contemplated by the hearing impairment levels.  As the first prong of Thun is not satisfied, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria and no further analysis is required.

IV. Increased Rating - Tinnitus

In the April 2008 rating decision, the RO granted service connection for tinnitus and assigned a separate 10 percent rating under 38 C.F.R. § 4.87, Diagnostic Code 6260, effective from November 28, 2007.  A December 2011 rating decision subsequently granted an effective date of November 28, 2006 (one year prior to the date of the Veteran's claim) for service connection for tinnitus and the 10 percent initial rating.

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, in part to clarify existing VA practice that only a single 10 percent rating is assigned for tinnitus, whether tinnitus is perceived as being in one ear or each ear or in the head.  38 C.F.R. § 4.87, DC 6260, note 2. 

In Smith v. Nicholson, 451 F. 3d 1344, 1350-51 (Fed. Cir. June 19, 2006), the Federal Circuit affirmed VA's long-standing interpretation of DC 6260 that only a single 10 percent rating for tinnitus is assignable, whether or not the tinnitus is perceived unilaterally or bilaterally. 

In light of the foregoing, the Board concludes that the initial rating of 10 percent for tinnitus is the maximum schedular rating assignable under Diagnostic Code 6260, whether or not tinnitus is perceived in each ear.  Stated another way, the Veteran is not entitled to any higher schedular rating for his tinnitus disability.  As the disposition of the claim is based on interpretation of the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board is sympathetic to the Veteran's complaints that the ringing in his ears interferes with his speech recognition and impairs his ability to sleep and perform certain ordinary functions.  However, it is specifically because of these impairments that the Veteran receives the 10 percent schedular rating.  The Veteran has not alleged anything unique about his tinnitus.  

An extra-schedular evaluation is not warranted as the evidence regarding the Veteran's tinnitus does not show such an exceptional disability picture that would render the available schedular evaluation inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, it is noted that at the December 2011 examination, the examiner remarked that the Veteran was able to carry on a normal conversation in a quiet room and reported that there were no objective factors of tinnitus.  The Veteran has not asserted that he has any symptoms of tinnitus other than ringing in his ears, which is contemplated by the rating criteria.  He has also not asserted that his tinnitus prevents him from employment.  Therefore, the schedular evaluation is adequate, and no referral is required for extraschedular consideration.

V. Increased Rating - Otitis Externa

The Veteran has been in receipt of a protected, schedular maximum 10 percent rating for service-connected otitis externa since August 1985 under Diagnostic code 6210.  Because the 10 percent rating for otitis externa has been in effect continuously for more than 20 years, it is protected, and, absent fraud, will not be reduced.  38 C.F.R. § 3.951(b).

A maximum rating of 10 percent is assignable for chronic otitis externa with swelling, dry, and scaly or serous discharge, and itching requiring frequent and prolonged treatment.  38 C.F.R. § 4.87, Diagnostic Code 6210.

Examinations conducted in March 2008 and December 2011 both revealed that the ear canals were open and normal, the tympanic membranes were intact, and no active disease of the ears were reported.  Furthermore, the March 2008 examination report reflects that the Veteran's auricles were normal bilaterally.  Neither examination report reflects that the Veteran had active symptoms of otitis externa at the time of examination.  A private treatment report from December 2011 reflects that the Veteran complained of ear pain and pressure and on examination was found to have mild swelling and redness of the right ear canal.  He was also provided with medication.

The Veteran submitted the current claim for an increased rating in November 2007. The RO denied the increased rating claim for otitis externa in a rating decision dated April 2008 on the grounds that the medical evidence demonstrated there were no symptoms of otitis externa and the condition had resolved.  However, the RO noted that while the Veteran's symptoms did not meet the criteria for a 10 percent evaluation at that time, the rating was continued since it was protected.

As discussed, the maximum disability rating available under Diagnostic Code 6210 for chronic otitis externa is 10 percent; therefore, a higher schedular evaluation is not available under that diagnostic code.  Additionally, the Veteran is not shown to have loss of auricle, tympanic membrane perforation, benign neoplasm, or malignant neoplasm of the ear to warrant a higher schedular rating under any other potentially applicable diagnostic code pertaining to diseases of the outer ear.  38 C.F.R. § 4.87, Diagnostic Codes 6207-6211.  For these reasons, the Board finds a schedular rating greater than the currently assigned 10 percent for bilateral otitis externa is not warranted.

The Board has also considered whether the increased rating claim warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the rating for bilateral otitis externa.  During the entire period on appeal the medical evidence reflects that the Veteran's symptoms consisted of ear pain, swelling, and redness.  The 10 percent rating under Diagnostic Code 6210 specifically contemplates chronic swelling and prolonged and frequent treatment.  Thus, the symptoms and functional impairment related to the Veteran's bilateral otitis externa are adequately compensated by the 10 percent disability rating under Diagnostic Code 6210 for the entire rating period.  For these reasons, the Board finds that the schedular criteria are adequate to rate the Veteran's otitis externa, and referral for consideration of extraschedular rating is not necessary.

VI. TDIU

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, there is no evidence that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  He has not alleged that he is unemployable on account of his service connected disabilities.  As described, the December 2011 examination report reflects that the Veteran's hearing loss and tinnitus make it difficult for him to hear and sleep.  The private medical evidence from September 2007 also reflects that the Veteran's tinnitus and hearing loss impact his activities of daily living.  However, the record is negative for evidence, and the Veteran has not asserted, that his service-connected disabilities prevented him from securing or following a substantially gainful occupation.  Thus, the Board finds that no claim for TDIU has been reasonably raised by the record.

ORDER

Entitlement to a compensable initial disability rating for bilateral hearing loss is denied.

Entitlement to an initial disability rating in excess of 10 percent for tinnitus is denied.

Entitlement to a disability rating in excess of 10 percent for bilateral otitis externa is denied.


REMAND

The Veteran has contended that he is entitled to a higher schedular evaluation for his service-connected otitis media and otorrhea.  The Board finds that further evidentiary development is required prior to adjudication of this claim.

The Veteran's otitis media and otorrhea are currently rated under 38 C.F.R. § 4.87, Diagnostic Code 6200 which provides for a 10 percent rating for chronic suppurative otitis media during suppuration or when aural polyps are presented.  A 10 percent rating is the maximum schedular evaluation allowed.  Any associated hearing loss or tinnitus is rated separately.  This Code indicates to rate hearing impairment, and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull, separately.  Chronic nonsuppurative (no purulent discharge) otitis media is rated on the basis of the associated hearing impairment.  See 38 C.F.R. § 4.87, Diagnostic Code 6201.

A statement written in September 2007 by the Veteran's private physician indicates that the Veteran experiences dizziness and vertigo.  Dizziness is a symptom of labyrinthitis and can also be indicative of a peripheral vestibular disorder, rated separately under 38 C.F.R. § 4.87, Diagnostic Code 6204.  Vertigo is a symptom of Meniere's syndrome, rated separately under 38 C.F.R. § 4.87, Diagnostic Code 6205.  The Board notes that the VA fee-basis examinations conducted in March 2008 and December 2011 did not address the Veteran's diagnosed vertigo and dizziness.  As such, the Board finds that a new examination is required in order to determine whether the Veteran's dizziness and vertigo are symptoms associated with his service-connected otitis media, and if so, the level of severity of such.  This is required by the regulatory note in the listed criteria of Diagnostic Code 6200.

Additionally, to the extent that the Veteran has received ongoing private treatment, the RO/AMC should attempt to identify and obtain any private treatment records identified by the Veteran since December 2011.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide the names and addresses of all health care providers who have recently treated him for otitis media since January 2006.  After obtaining any required releases, associate all identified outstanding private treatment records.  The RO should document all attempts to obtain any identified records.

2. After the above is completed, schedule the Veteran for an appropriate examination to determine whether the Veteran experiences dizziness, vertigo, labyrinthitis, Meniere's syndrome, or other form of disequilibrium as a manifestation of the service-connected chronic otitis media. 

The examiner should review the claims file and a copy of this Remand.  The examiner should clearly describe the nature and degree of any and all impairments caused by the Veteran's otitis media.  The examiner must indicate whether the Veteran has vestibular disequilibrium or Meniere's syndrome and whether they are medically related to his service-connected otitis media.  The examiner should also indicate whether the Veteran's dizziness and vertigo are medically related to his service-connected otitis media regardless of whether a diagnosis of vestibular disequilibrium is made.  (The examiner should note the private medical evidence from September 2007 reflecting that the Veteran experiences dizziness and vertigo).

A complete rationale should accompany any opinion provided, to include medical reasons and citation to the evidence of record and/or medical principles as necessary.  If a vestibular disorder is found, the objective findings supporting the diagnosis should be detailed.  The severity of any such additional problem should be described in detail in accordance with pertinent rating criteria, such as the frequency of any dizziness or vertigo and whether it causes staggering, for example.

3. When the development requested has been completed, the claim should be readjudicated.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response before returning the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(Continued on next page...)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


